Matter of Thomas v Thomas (2021 NY Slip Op 01579)





Matter of Thomas v Thomas


2021 NY Slip Op 01579


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND TROUTMAN, JJ.


192 CAF 19-01753

[*1]IN THE MATTER OF LAHNI ELIZABETH THOMAS, PETITIONER-APPELLANT,
vGEOFFREY DAVID THOMAS, RESPONDENT-RESPONDENT.
IN THE MATTER OF GEOFFREY DAVID THOMAS, PETITIONER-RESPONDENT, 
vLAHNI ELIZABETH THOMAS, RESPONDENT-APPELLANT. 


THOMAS L. PELYCH, HORNELL, FOR PETITIONER-APPELLANT AND RESPONDENT-APPELLANT.
ROSEMARIE RICHARDS, GILBERTSVILLE, FOR RESPONDENT-RESPONDENT AND PETITIONER-RESPONDENT. 
JOAN MERRY, HORNELL, ATTORNEY FOR THE CHILDREN.

	Appeal from an order of the Family Court, Steuben County (Patrick F. McAllister, A.J.), dated September 9, 2019 in proceedings pursuant to Family Court Act article 6. The order, inter alia, continued joint custody of the subject children. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court